DETAILED ACTION
Status of the Application
1.	Claims 34-42 and 48-54 have been examined in this application.  Claims 1-33 and 43-47 have been canceled. This communication is a Final Rejection in response to Applicant’s Request for Continued Examination (RCE) and granted petition for revival filed on 12/15/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 34-42 and 48-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,125,909 to Jacobson in view of U.S. Patent 4,001,902 to Hall et al. (hereinafter referred to as Hall) and U.S. Patent Application Publication 2013/0177731 to Moriarty.
Regarding claim 34, Jacobson teaches in Figures 1 and 2 a hammock comprising an outer bed layer (12) having an upper surface and a lower surface (see Fig. 2, base 12 has upper and lower surfaces) and being substantially rectilinear (see Fig. 1); and an insulation section (25) oriented longitudinally relative to and occupying less than the full area of the bed layer and is positioned so that the insulation section 
Jacobson does not teach the insulation section irremovably connected to the lower surface of the bed layer. Jacobson teaches in Figure 2 wherein the insulation section (25) forms upper and lower layers of a sleeping bag attached to the hammock. 
Hall teaches in Figure 4 a sleeping bag/insulation section (2) attached to a hammock bed layer (1), wherein the lower layer (11) of the insulation section is irremovably connected (col. 7, lines 42-45) to the lower surface of the hammock bed layer. 
In view of Hall, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to connect the lower layer of the insulation section of Hall irremovably to the lower surface of the bed layer, as in Hall, because it is the application of a known technique (irremovable connection of the lower insulation layer to the lower surface of the bed layer) to a known device (hammock with attached insulation layer) ready for improvement to yield predictable results (comfortably support a user on a hammock between two insulation layers for thermal regulation). See MPEP 2143 §D. Furthermore, it has been held that the rearrangement of parts of a device, where operation of the device is not modified, is not a patentable advance. See MPEP 2144 §VI.C. 	
Jacobson does not teach the insulation section affixed to the lower surface of the bed layer with a mechanical joint that does not penetrate the bed layer or the insulation section.
Moriarty teaches in Figure 3 and paragraph [0032] affixing an insulation section (6) with a mechanical joint (“welded or glued”) that does not penetrate the bed layer or the insulation section. 
In view of Moriarty, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use the known technique of welding or gluing, described in Moriarty, to improve the similar insulating devices of Jacobson and Moriarty in the same way (reducing the potential for seepage). See MPEP 2143 §C. Moreover, Moriarty establishes that stitching, gluing and welding are equivalent means for connecting insulation sections with other layers. See MPEP 2144.07.
Regarding claim 35, Jacobson as modified above teaches the hammock of claim 34. Jacobson does not teach further comprising a plurality of partitions dividing the insulating section into separate baffle boxes and running longitudinally or laterally. Moriarty teaches in Figure 3 and paragraph [0032] a plurality of partitions (15) dividing the insulating section into separate baffle boxes and running longitudinally or laterally. 
In view of Moriarty, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add to the insulation section of Jacobson partitions, as in Moriarty, to keep the insulation material from falling away thus reducing the potential for cold spots.
Regarding claim 36
Regarding claim 37, Jacobson teaches in Figures 1 and 2 a hammock system, comprising a hammock comprising an outer bed layer (12) having an upper layer surface and a lower layer surface (see Fig. 2, base 12 has upper and lower surfaces); and an insulation section (25) connected to the bed layer and occupying less than the full area of the bed layer and is positioned so that the insulation section 7.9.19/7083931_1-2-U.S. Application No.:15/261,184Reply to Final Office Action of May 17, 2019lies largely towards a proximal end thereof (see Fig. 1, 25 occupies less area than total area of 12), the insulation section having an upper section surface (34), a lower section surface (32), the bed layer joined to the insulation section upper surface by a second mechanical joint (40) along the perimeter of the insulation section.  
Jacobson does not teach an insulation section irremovably connected to the lower surface of the bed layer. Jacobson teaches in Figure 2 wherein the insulation section forms upper and lower layers of a sleeping bag attached to the hammock. 
Hall teaches in Figure 5 a sleeping bag/insulation section (2) attached to a hammock bed layer (1), wherein the lower layer (11) of the insulation section is irremovably connected (col. 7, lines 42-45) to the lower surface of the hammock bed layer. 
In view of Hall, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to connect the lower layer of the insulation section of Hall irremovably to the lower surface of the bed layer, as in Hall, because it is the application of a known technique (irremovable connection of the lower insulation layer to the lower surface of the bed layer) to a known device (hammock with attached insulation layer) ready for improvement to yield predictable results (comfortably support a user on a hammock between two insulation layers for thermal regulation). See MPEP 
Jacobson does not teach a plurality of baffle boxes positioned between the upper section surface and the lower section surface, each baffle box of the plurality of baffle boxes containing insulating material and separated from an adjacent baffle box by a first mechanical joint. 
Moriarty teaches in Figure 3 and paragraph [0032] a plurality of baffle boxes (15) positioned between the upper section surface (4) and the lower section surface (10), each baffle box of the plurality of baffle boxes containing insulating material (6) and separated from an adjacent baffle box by a first mechanical joint (“welded or glued”). 
In view of Moriarty, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add to the insulation section of Jacobson partitions, as in Moriarty, to keep the insulation material from falling away thus reducing the potential for cold spots.
Jacobson does not teach and wherein neither the first mechanical joint nor the second mechanical joint penetrates the bed layer or the insulation section. Moriarty teaches in Figure 3 and paragraph [0032] affixing an insulation section (6) with a mechanical joint (“welded or glued”) that does not penetrate the bed layer or the insulation section.
In view of Moriarty, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use the known technique of welding or gluing, described in Moriarty, to improve the similar insulating devices of Jacobson and 
Regarding claim 38, Jacobson teaches in Figure 1 the hammock system of claim 37, wherein the bed layer is substantially rectilinear.  
Regarding claim 39, Jacobson teaches in Figure 1 the hammock system of claim 38, wherein the insulation section is substantially rectilinear and oriented longitudinally relative to the bed layer, running from a proximal end towards a distal end of the bed layer (see Fig 1, (25) is of similar rectilinear shape to (12)).  
Regarding claim 40, Jacobson in view of Moriarty ([0032]) teaches the hammock system of claim 39, wherein the first and second mechanical joints are of hot adhesive or sonic welding (para [0032]: “welded or glued”).  
Regarding claim 41, Jacobson in view of Moriarty (Fig. 3) teaches the hammock system of claim 39, wherein each baffle box of the plurality of baffle boxes includes a partition (Moriarty 15), and wherein each partition is an interior wall or barrier dividing the insulating section into separate areas and running longitudinally or laterally along the insulation section (see Fig. 3).  
Regarding claim 42, Jacobson in view of Moriarty (Fig. 3, [0032]) the hammock system of claim 41, wherein the partition is secured to the upper surface and to the lower surface of the insulation section with a first mechanical joint of hot adhesive or sonic welding.  
Regarding claim 48
an outer bed layer (12) having an upper layer surface and a lower layer surface (see Fig. 2, base 12 has upper and lower surfaces); 
an insulated mat (25) secured to the bed layer and occupying less than the full area of the bed layer and is positioned so that the insulation section lies largely towards a proximal end thereof, the insulated mat comprising an upper layer (34) of flexible material, a lower layer of flexible material (32) positioned below the upper layer surface of flexible material and; and an insulating material (35) positioned between the upper layer of flexible material and the lower layer of flexible material; 
a plurality of tie materials (16, 18); and 
a plurality of hardware (60).  
Jacobson does not teach an insulated mat irremovably secured to the lower surface of the bed layer to form lower layer outer walls that are connected to a lower surface of the upper layer of flexible material with a first mechanical joint. Jacobson teaches in Figure 2 wherein the insulation section forms upper and lower layers of a sleeping bag attached to the hammock. 
Hall teaches in Figure 5 a sleeping bag/insulation section (2) attached to a hammock bed layer (1), wherein the lower layer (11) of the insulation section is irremovably connected (col. 7, lines 42-45) to the lower surface of the hammock bed layer to form lower layer outer walls that are connected to a lower surface of the upper layer of flexible material with a first mechanical joint (“sewn or otherwise attached”). 
In view of Hall, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to connect the lower layer of the insulation section 
Jacobson does not teach the lower layer of flexible material being dimensioned smaller than the upper layer of flexible material. 
Moriarty teaches in Figure 3 a lower layer (10) of flexible material being dimensioned smaller than an upper layer (4) of flexible material. Moriarty utilizes partitions (15) in achieving this construction. 
In view of Moriarty, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add to the insulation section of Jacobson partitions, as in Moriarty, to keep the insulation material from falling away thus reducing the potential for cold spots.
Regarding claim 49, Jacobson teaches in Figure 1 the hammock system of claim 48, wherein the bed layer is substantially rectilinear.  
Regarding claim 50, Jacobson teaches in Figure 1 the hammock system of claim 48, wherein the insulated mat is substantially rectilinear and oriented longitudinally, and is substantially in a proximal end of the bed layer and running 
Regarding claim 51, Jacobson in view of Hall teaches the hammock system of claim 48, wherein the lower surface of the bed layer is unremovably secured to the upper surface of the insulated mat with a first mechanical joint (Hall col. 7, lines 42-45) at the perimeter of the insulated mat (Jacobson 40).
Jacobson in view of Hall does not teach a first mechanical joint of hot adhesive or sonic welding.
Moriarty teaches in Figure 3 and paragraph [0032] affixing an insulation section (6) with a mechanical joint of hot adhesive of sonic welding. 
In view of Moriarty, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use the known technique of welding or gluing, described in Moriarty, to improve the similar insulating devices of Jacobson and Moriarty in the same way (reducing the potential for seepage). See MPEP 2143 §C. Moreover, Moriarty establishes that stitching, gluing and welding are equivalent means for connecting insulation sections with other layers. See MPEP 2144.07.
Regarding claim 52
Regarding claim 53, Jacobson in view of Moriarty (Fig. 3) the insulated mat of claim 52, wherein the partition is an interior wall or barrier.  
Regarding claim 54, Jacobson in view of Moriarty (Fig. 3) the insulated mat of claim 53, wherein the partition has a top edge and a bottom edge and the top edge and the bottom edge are secured to the upper surface and the lower surface of the flexible material respectively with a second mechanical joint (Moriarty “welded or glued”) that does not penetrate the upper layer surface or the lower layer surface of the flexible material.
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Applicant initially argues that the prior art of Jacobson does not teach that the “irremovable attachment of the insulation layer to the lower surface of the hammock layer,” however the Examiner reiterates that the prior art of Hall is relied upon to teach this limitation.  In response to applicant's argument that the combination would be “non-workable,” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant also argues that Jacobson “teaches away from irremovable insulation to the bed layer in order for the compartment and the base to be used separately…[or The combined hammock and sleeping bag 10 as described herein provides for the user a convenience in that the sleeping compartment 25 and the base 12 may be individually used, or either one may be replaced due to damage, etc. In addition, a heavyweight sleeping bag could be used for the winter months and a lightweight sleeping bag could be used for the summer months. The present invention permits this interchangeability.” While Applicant’s point is understood, it is the prior art of Hall being relied upon to teach two separate insulated sections (11 and 12) with “the smaller insulated section 11 sewn or otherwise attached closely to the bottom surface of the hammock 1.” Thus, it is noted that the upper reversibly attached sleeping compartment 25 or Jacobson is not being modified to necessarily be “irremovably attached.” Essentially, an improved hammock is created by the addition of a lower layer of insulation of Hall to the existing hammock/sleeping compartment of Jacobson. In other words, the removability of Jacobson’s upper sleeping compartment is not affected by the irremovability of Hall’s lower insulation and as such Jacobson does not “teach away.” Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP 2123, Section II.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/8/2022